Case 20-01795-5-DMW         Doc 31 Filed 05/27/20 Entered 05/27/20 13:32:20           Page 1 of 3




                         UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 NEW BERN DIVISION

 In the Matter of:                                              Chapter 11
 PENLAND HEATING AND AIR                                        Case No.: 20-01795-5-DMW
 CONDITIONING, INC.
        Debtor

                     SECTION 1188(c) STATUS CONFERENCE REPORT

         The above-captioned debtor (“Debtor”) has/have elected to file this case under subchapter
 V of Chapter 11 of Title 11 of the United States Code (“Bankruptcy Code”). The Debtor files this
 report pursuant to § 1188(c) of the Bankruptcy Code.

         1.      Type of Plan of Reorganization. The Debtor intends to pursue the following
 type of plan of reorganization in this case:

      X          Consensual                    Nonconsensual               Undetermined


          2.     Reasons for Type of Plan of Reorganization.

          The Debtor intends to file a liquidating plan. All jobs in progress will be completed
          and, following completion, assets will be sold and proceeds will be distributed
          pursuant to the Bankruptcy Code.

        3.     Communications with Parties in Interest. The Debtor has had discussions with the
 following parties in interest concerning Debtor’s plan of reorganization. If no discussions,
 explain the Debtor’s rationale for not discussing the plan with parties in interest:

          Debtor has not had discussions with parties-in-interest. As of the date of filing this
          report only one creditor has appeared in the case and the Debtor intends to file a
          liquidating plan.


          4.     Efforts to Formulate Plan of Reorganization.

          Debtor is winding business down and exploring efforts to sell assets.

        5.      Timing for Filing Plan of Reorganization. Does Debtor intend to file a plan of
 reorganization within the 90-day deadline imposed by § 1189(b) of the Bankruptcy Code?

                                   X     Yes               No



                                                 1
Case 20-01795-5-DMW      Doc 31 Filed 05/27/20 Entered 05/27/20 13:32:20       Page 2 of 3




       6.     Additional Information.


       n/a

       This the 27th day of May, 2020.
                                              Penland Heating and Air Conditioning, Inc.



                                              By: s/Jarrod Penland
                                                  Jarrod Penland, President


                                                     s/Clayton W. Cheek
                                                     CLAYTON W. CHEEK
                                                     N.C. State Bar No. 30590
                                                     THE LAW OFFICES OF
                                                     OLIVER & CHEEK, PLLC
                                                     PO Box 1548
                                                     New Bern, NC 28563
                                                     252-633-1930
                                                     252-633-1950 (fax)
                                                     Email: clayton@olivercheek.com
                                                     Attorneys for Debtor




                                          2
Case 20-01795-5-DMW         Doc 31 Filed 05/27/20 Entered 05/27/20 13:32:20           Page 3 of 3




                                 CERTIFICATE OF SERVICE

        I, Clayton W. Cheek, Post Office Box 1548, New Bern, North Carolina 28563, certify:

        That I am, and at all times hereinafter mentioned was, more than eighteen (18) years of
 age;

        That on the 27th day of May, 2020, I served copies of the foregoing Section 1188(c)
 Status Conference Report on the parties listed below via CM/ECF or via U.S. Mail, First Class,
 postage prepaid, as indicated.

        I certify under penalty of perjury that the foregoing is true and correct.

        This the 27th day of May, 2020.
                                                               s/Clayton W. Cheek
                                                               CLAYTON W. CHEEK
                                                               N.C. State Bar No. 30590
                                                               THE LAW OFFICES OF
                                                               OLIVER & CHEEK, PLLC
                                                               PO Box 1548
                                                               New Bern, NC 28563
                                                               252-633-1930
                                                               252-633-1950 (fax)
                                                               Email: clayton@olivercheek.com
                                                               Attorney for Debtor

 cc:
 Bankruptcy Administrator                      (via CM/ECF)

 John G. Rhyne, Esq.                           (via CM/ECF)
 Subchapter V Trustee

 Penland Heating and Air Conditioning, Inc. (via U.S. Mail)
 PO Box 1356
 Hillsborough, NC 27278
 Debtor




                                                  3
